Citation Nr: 0707177	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disorder, to include degenerative changes.

3.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disorder, to include degenerative changes.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
December 1998, including active military service in the 
Southwest Asia theater of operations (SWA) from March to June 
1991, and in Bosnia from January to November 1996.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in February 2003 
(increased rating claims and TDIU claim) and August 2003 
(PTSD claim) by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The veteran is also shown to have testified before the 
undersigned Veterans Law Judge at the RO in September 2006.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The Board here initially notes, concerning the instant claim 
for entitlement to service connection for PTSD, that the 
record includes an April 2003 VA PTSD Clinical Team (PCT) 
report which included a diagnosis of PTSD.  The veteran is 
noted to have informed the examiner that he was involved in 
combat and that he saw "a bunch of dead people."  Other 
diagnoses of PTSD are of record; see, for example, September 
2003 VA medical record.  

The veteran contends he has PTSD resulting from several 
events he experienced during his twenty-year military 
service.  The claimant, in part, specifically maintains that:

?        During a training exercise in Germany (Hohenfels 
Training Area) he witnessed a M88 recovery vehicle 
overturn, crushing to death the vehicle commander; 

?        During a training exercise at Fort Stewart, 
Georgia, witnessed a 5-ton wheeled vehicle overturn, 
killing a unit member; 

?        During a training exercise in Germany (Hohenfels 
Training Area), witnessed a M1 tank explode and burn on 
the firing line, killing two crew members and severely 
burning another; 

?        During "Operation Cease Fire" in Southwest Asia, 
witnessed numerous Iraqi civilians murdered by Iraqi 
military forces near Safwan Airbase; and

?        During "Operation Joint Endeavor" in Bosnia, 
witnessed the remains of murder victims which had been 
discarded in the Sava River.  

Concerning the above-cited alleged stressors, the veteran 
also supplied information concerning to what units/locations 
he was assigned for the particular events, as well as the 
dates (to the best of his ability).  See three page 
"Attachment" supplied by the veteran in September 2003.  


Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).

The RO has not attempted to independently verify the above-
reported specific events which the claimant states caused his 
PTSD.  This needs to be accomplished.  On remand, the RO 
should attempt to verify whether during the veteran's service 
he was exposed to the stressors which he has identified.  To 
this, VA has a duty to provide a summary of his stressor 
statements to the U.S. Army and Joint Services Records 
Research Center (JSRRC), and ask them to attempt to verify 
the stressors.  38 U.S.C.A. § 5103A(b) (West 2002).  
Therefore, on remand, the veteran's supplied stressor 
information should be discussed in a report to be forwarded 
to the JSRRC.  

Also, in the course of his September 2006 hearing conducted 
by the undersigned, the veteran testified that he was 
receiving current treatment at the Carl Vinson VA Hospital 
located in Dublin, Georgia.  See page five of hearing 
transcript (transcript).  Review of the claims file notes 
that the most record medical records on file from this 
facility are dated in February 2005.  He added that he also 
saw a VA internist at the VA clinic in Savannah, Georgia 
about once a year as part of his participation in a Gulf War 
syndrome study.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  As such, medical records associated with VA 
treatment afforded the veteran subsequent to February 2005 
from the VA medical facility located in Dublin, Georgia, as 
well as records from the VA medical facility located in 
Savannah, Georgia must be obtained.


Concerning his two instant rating claims, for his lumbar and 
cervical spine disorders, the veteran informed the 
undersigned that he was being treated for his back problems 
at the VA medical facility located in Dublin, Georgia.  See 
page 11 of transcript.  As noted above, records dated 
subsequent to February 2005 are being sought pursuant to this 
remand.  

The veteran also described the lumbar and cervical spine 
symptoms which affected him.  See pages 10-13 of transcript.  

The veteran is shown to have been last afforded a VA 
examination to evaluate the severity of his two spine 
disorders (lumbar and cervical) in January 2005.  Review of 
this VA "SPINE" examination shows that the examiner, a 
"PA-C" (Certified Physician's Assistant), conducted the 
examination without access to the veteran's claims folder.  
Governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. § 
3.326 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991). 
 Therefore, on remand, a new examination is in order.

The Board also observes that as part of a VA Form 21-4138 the 
veteran informed VA that my "disability has gotten so bad 
that I am unable to work due to severe pain.  I am also 
applying for Social Security benefits."  The Board 
interprets this statement to mean that the veteran was 
applying for Social Security Administration (SSA) disability 
benefits.  The veteran informed a VA medical examiner in 
February 2005 (see "JOINTS" examination report) that he was 
"not employed due to multiple medical problems."  However, 
on questioning by the undersigned in September 2006, the 
veteran testified that he was not getting "any Social 
Security Disability."  See page 13 of transcript.  
Clarification of this conflicting information, as to whether 
or not the veteran is in fact in receipt of (or ever applied 
for) SSA disability benefits, need be undertaken.  VA's duty 
to assist includes obtaining records from SSA.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  As indicated, it 
is not clear from the record whether or not the veteran is 
currently in receipt of SSA disability benefits.  Records 
from that agency associated with the grant of benefits to the 
veteran are potentially relevant and should be obtained.  Id.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take the necessary 
steps to obtain all treatment records 
from the Carl Vinson VA Hospital located 
in Dublin, Georgia dated since February 
2005, and all medical records from the VA 
clinic in Savannah, Georgia.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate them, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The RO should attempt to secure a 
copy of any decision of the SSA awarding 
the veteran disability benefits, as well 
as copies of all medical records upon 
which that decision was based.  Once 
obtained, these records should be 
associated with the other evidence in the 
claim folder.

3.  The RO should review the file and 
prepare a summary of the veteran's 
alleged service stressors.  In so doing, 
the RO should be particularly mindful of 
the three page "Attachment" supplied to 
VA in September 2003.  This summary must 
be prepared.

4.  The RO should forward the summary to 
JSRRC and ask them to attempt to verify 
each claimed stressor.  The veteran must 
be informed of the results of the search.


5.  If, and only if, at least one of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiner should be informed of any 
stressor which has been independently 
verified.  A diagnosis of PTSD under DSM 
IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable inservice 
stressor(s) supporting the diagnosis.  If 
PTSD is diagnosed, supported by an 
inservice stressor(s), the examiner must 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's PTSD, to 
include whether PTSD alone renders the 
veteran unemployable, and a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  The 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  

6.  A VA orthopedic examination also must 
be conducted, by an orthopedist, to 
assess the current severity of the 
veteran's lumbar and cervical spine 
disorders.  The examination should be 
conducted in accordance with both the 
former and revised criteria for rating 
disabilities of the spine.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  To facilitate making this 
determination, the examiner must review 
all relevant evidence in his claims file, 
including a copy of this REMAND.

As for the old criteria, the examiner 
should determine if the whole spine lists 
to one side, if there is positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with 
osteoarthritic changes, narrowing or 
irregularity of joint space, muscle spasm 
on extreme forward bending, loss of 
lateral spine motion in the standing 
position.

And as for the new criteria, the examiner 
should determine whether there is 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the lumbosacral 
spine is used repeatedly over a period of 
time.  This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  If 
no opinion can be rendered, an 
explanation should be set forth.

Please provide a copy of the radiology 
report confirming X-ray findings of 
arthritis of the lumbar and/or cervical 
spine segments and discuss the extent and 
etiology of it.


The examiner also should indicate whether 
the veteran has sciatic 
neuropathy/radiculopathy involving his 
lower extremities.  (Note:  this may 
require a neurological evaluation, aside 
from the orthopedic evaluation).

Also indicate whether there are 
incapacitating episodes and, if there 
are, how often and for how long.  (Note: 
 an incapacitating episode is a period of 
acute signs and symptoms requiring bed 
rest prescribed by a physician and 
treatment by a physician).

The examiner must opine whether the 
veteran's service-connected lumbar and/or 
cervical spine disorders render the 
veteran unable to secure or follow a 
substantially gainful occupation.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the above-scheduled VA orthopedic 
examination (and the PTSD examination, if 
ordered) and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.


8.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  The RO should review the 
examination report(s) to ensure that 
it/they is/are in complete compliance 
with the directives of this REMAND.  If 
the report(s) is/are deficient in any 
manner, the RO must implement corrective 
procedures at once.

9.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (in 
accordance with 38 U.S.C.A. § 7105 (West 
2002)) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



